DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the remarks and argument filed by applicant on January 26, 2022 in response to the Office Action mailed on October 28, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 and 27-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idol, Jr. (US 2005/0127173, hereinafter Idol) in view of Jung et al. (US 2008/0103951, hereinafter Jung) and further in view of Carlson (US 2002/0107815).
With respect to claims 22 and 30 Idol discloses a method and system, for generating customer transaction test data that simulates real world customer transaction data (asbstract), comprising:
at least one computer processor receiving, at an interface, one or more parameters, wherein each parameter represents a limitation on customer test data records to be generated (abstract, paragraph [0020]); 
the at least one computer processor generating a plurality of customer test data records based on the one or more parameters, wherein each customer test data record comprises a plurality of data fields, the data in each data field having a format that simulates real-world data (abstract, paragraph [0020]); and 
the at least one computer processor generating one or more delimited text files from the plurality of customer test data records, accounts, and transactions (abstract, paragraph [0020]).
Idol does not explicitly disclose the feature of generating a random number of accounts for each customer test data record; the at least one computer processor generating a random number of transactions for each account and verifying uniqueness of combination of the plurality of data field.
However, Jung teaches the feature of generating a random number of accounts for each customer test data record and generating a random number of transactions for each account (abstract, paragraphs [0020] and [0028] – [0029]), and
Carlson teaches the feature of verifying uniqueness of combination of the plurality of data field (abstract and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have modified the feature of Idol to generate a random number of accounts for each customer test data record and generating a random number of transactions for each account, as taught by Jung and verifying uniqueness of combination of the plurality of data field, as taught by Carlson in order to facilitate the simulation.
With respect to claim 23, Jung further teaches the feature further comprising: the at least one computer processor normalizing the delimited text files (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 24, Jung further teaches the feature wherein each parameter comprises at least one of a number of customer test data records to generate, a maximum number of accounts per customer test data record to generate, and a maximum number of transactions per account to generate (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 25, Jung further teaches the feature further comprising: the at least one computer processor combining a customer test data record, an account record, and a transaction record into a single test data file (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 27, Jung further teaches the feature further comprising: the at least one computer processor exporting at least one of the customer test data records, account records, and transaction records; and the at least one computer processor certifying that the exported customer test data records, account records, and transaction records are machine-generated (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 28, Jung further teaches the feature, further comprising: at least one second computer processor executing a software program using at least one of the following: at least one of the customer test data records, at least one of the account records, and at least one of the transaction records (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 29, Jung further teaches the feature wherein each of the customer test data records, account records, and transaction records includes at least one of a customer identifier, an account identifier, a transaction identifier, a transaction date, a transaction type code, and an account type code (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 31, Jung further teaches the feature further comprising: at least one second computer processor executing a software program using at least one of the following: at least one of the customer test data records, at least one of the account records, and at least one of the transaction records (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 32, Jung further teaches the feature wherein the delimited text files are normalized (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 33, Jung further teaches the feature wherein each parameter comprises at least one of a number of customer test data records to generate, a maximum number of account types per customer test data record, and a maximum number of transactions per account (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 34, Jung further teaches the feature further comprising a database that stores the plurality of customer test data records, account records, and transaction records (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 35, Jung further teaches the feature wherein the at least one computer program further generates a plurality of keys that link some of the customer test data records, account records, and transaction records, the keys selected from the group consisting of a customer identifier, an account identifier, a transaction identifier, a transaction date, a transaction type code, and an account type code (abstract, paragraphs [0020] and [0028] – [0029]).
With respect to claim 36, Jung further teaches the feature wherein each of the customer test data records, account records, and transaction records includes at least one of a customer identifier, an account identifier, a transaction identifier, a transaction date, a transaction type code, and an account type code (abstract, paragraphs [0020] and [0028] – [0029]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new grounds of rejection.  
In response to applicant's argument that regarding the combination, examiner notes that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument regarding prior arts being nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687